Citation Nr: 1508706	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic kidney disease.

2.  Entitlement to service connection for hypertension.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to July 2004.
This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence    of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary for the claims for service connection for chronic kidney disease and hypertension.

The Veteran alleges that his currently diagnosed chronic kidney disease began during service.  Service treatment records note the Veteran reported in February 2004 that in 1988 he was hit hard in the kidneys playing football and was put        on dialysis for two days only and runs high proteinuria but without sequelae.  Urinalysis testing performed in April 2004 noted a finding of 100 mg/dL of  protein.  It was flagged as being high.  The May 2004 separation examination      notes that the Veteran had proteinuria.  

VA treatment records reflect that the Veteran is currently diagnosed with kidney disease.  

Given the foregoing evidence, the Board finds that the Veteran should be afforded a VA examination with opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has claimed service connection for hypertension as secondary to his kidney disease.  As such, the issues are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Moreover, during his February 2014 hearing the Veteran reported receiving dialysis treatment from DaVita Healthcare Systems.  These records appear relevant and should be obtained.  Relevant ongoing VA medical records should also be requested.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his kidney disease and hypertension, to include DaVita Healthcare Systems.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2. Associate all updated VA treatment records dating since March 2014 with the paper or electronic claims file.

3. After the above development has been completed to the extent possible, schedule the Veteran for a VA kidney examination to obtain an opinion as to whether the Veteran's kidney disease is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Did the Veteran have a kidney disability that undebatably existed prior to service?  In rendering this opinion, please address the significance of the reported kidney injury while playing football in 1988.

b. If the Veteran had a kidney disability that existed prior to service, did that disability undergo a permanent worsening during service (as opposed to a temporary exacerbation of symptoms)?  If so, was that worsening undebatably the result    of the natural progression of the pre-existing condition (rather than the result of events in service).  Please explain the reasons for the conclusions reached.

c. Did the Veteran's kidney disease at least as likely as not (a 50 percent probability or greater) arise in service?  In rendering the opinion please address the elevated proteinuria noted in April 2004 and on separation. 

d.  If it did not arise in service, is his current kidney disease otherwise be etiologically related to service.  Please explain the reasons for the conclusions reached.

4. After undertaking any other needed development, the AOJ should thereafter readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




